United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 19, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10313
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN ROBERT WIMBERLEY,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:03-CR-55-ALL
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     John Robert Wimberley appeals his guilty-plea conviction and

sentence for being a convicted felon in possession of ammunition.

Wimberley argues that the district court erred in applying the

enhancement provision found in U.S.S.G. § 2K2.1(b)(5) of the

Sentencing Guidelines because there was no evidence that he

possessed ammunition in connection with another felony offense.

After a thorough review of the record and the applicable law, we

hold that the district court did not clearly err in applying the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-10313
                                -2-

enhancement of U.S.S.G. § 2K2.1(b)(5), because there was

sufficient evidence to show that Wimberley possessed ammunition

in connection with the felony offense of possession of

methamphetamine.   See United States v. Condren, 18 F.3d 1190,

1193, 1199-1200 (5th Cir. 1994); United States v. Armstead, 114

F.3d 504, 512 (5th Cir. 1997).

     Wimberley also argues that the district court improperly

sentenced him based on facts not admitted or found by a jury in

violation of Blakely v. Washington, 124 S. Ct. 2531 (2004).     This

argument is foreclosed by United States v. Pineiro, 377 F.3d 464,

473 (5th Cir. 2004), petition for cert. filed, (U.S. Jul. 14,

2004) (No. 03-30437).

     AFFIRMED.